Citation Nr: 1605238	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The August 2010 rating decision, in pertinent part, denied service connection for hypertension.  In October 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in January 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in February 2011.

In August 2011, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

A September 2013 Board decision denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, pursuant to a March 2014 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision denying service connection for hypertension, and remanded the claim to the Board for further proceedings.  

In August 2014, the Board remanded the claim for a VA medical opinion, which was provided in October 2014.

In June 2015, the Board remanded the claim for a VA addendum opinion to the October 2014 report.  An adequate opinion was obtained in October 2015.  As such, the Board finds compliance with its June 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In its August 2014 remand, the Board noted that the issue of whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction has apparently been raised by the record in a July 2014 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred the issue to the AOJ for appropriate action.  This issue still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran has a preexisting hypertension disability.  

2.  The Veteran's service personnel records reveal that his period of active service included service in the Republic of Vietnam, and thus he is afforded the presumption of exposure to herbicide agents during service.

3.  Hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service, including as due to in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1116, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he or she is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a March 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claims for service connection (including on a secondary basis), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, military personnel records, VA and private medical records, VA medical opinions, and hearing testimony.   

In October 2014 and October 2015, VA obtained medical opinions concerning whether the Veteran's hypertension arose during service or is otherwise related to any incident of service, specifically to include in-service exposure to Agent Orange.  The Board finds these opinions collectively to be adequate, as the examiner reviewed the Veteran's entire claims file, considered the Veteran's relevant medical and military history, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including testimony at a Board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Relevant General Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Analysis

The Veteran's first contention is that he had hypertension that preexisted his period of service.  Specifically, he reported at his August 2011 video conference hearing that during his entrance examination, the physicians informed him that they believed he had high blood pressure and would not clear him for enlistment.  The Veteran was cleared for enlistment only after he obtained normal blood pressure readings five times in the morning and five times in the afternoon.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
At the Veteran's June 1968 enlistment examination, the Veteran's blood pressure reading was noted to be 132/76.  He had an additional three day blood pressure reading check in which his blood pressure was noted to be 130/74, 132/76, 132/70, 134/70, 134/72, and 132/72.  On separation examination in September 1972, the Veteran reported that he had high blood pressure.  However, he was not found to have hypertension.  His blood pressure reading was 130/72.  

Private medical records dated from March 2005 to January 2010 show that the Veteran received intermittent treatment for hypertension.  A February 2010 letter from a private physician indicates that the Veteran had been diagnosed with hypertension since March 2005.  The physician noted that the Veteran was taking medication for his hypertension.  

The Veteran also submitted a log of elevated blood pressure readings that were dated from November 2004 to February 2006.  

In an October 2010 letter, a private physician noted the Veteran's report that as a young man, he had received a questionable diagnosis of hypertension.  The Veteran indicated that his blood pressure had always vacillated between high and normal.  He stated that he had only recently begun therapy for his hypertension, although he maintained that this abnormality had been detected prior to his period of service.  

The Veteran testified before the Board at a video conference hearing in August 2011.  Testimony revealed, in pertinent part, that the Veteran did not remember having elevated blood pressure in service.  The Veteran testified that he had first started receiving treatment for hypertension three or four years previously.  

The initial determination is whether the Veteran's hypertension was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2015).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  

In this case, the evidence of record does not show that the Veteran had a diagnosis of hypertension (140 systolic and 90 diastolic) upon entry into service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  Therefore, the Board finds that the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that hypertension was both preexisting and not aggravated by service.  

Based on the medical evidence set forth above, and based on the Veteran's statements, the Board does not find that there is clear and unmistakable evidence that the Veteran had a hypertensive condition that preexisted service.  The Veteran testified at his August 2011 hearing and reported to his October 2010 private physician that he had suffered from high blood pressure prior to service.  The Veteran alleges that his pre-service hypertension almost prevented him from being able to enlist in service.  The Board notes that hypertension falls outside the realm of common knowledge of a lay person, and therefore, the Veteran is not competent to provide a diagnosis of pre-service hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Veteran's June 1968 enlistment examination did not note that the Veteran had any pre-service history of high blood pressure.  The Veteran's blood pressure reading was found to be 132/76 on examination, and an additional three day blood pressure reading check revealed blood pressure readings of 130/74, 132/76, 132/70, 134/70, 134/72, and 132/72.  Given that there is conflicting evidence as to whether the Veteran had a preexisting hypertensive disability, the Board finds that the medical record does not show clearly and unmistakably that hypertension existed prior to service.

As the Board has not found that there is clear and unmistakable evidence that the Veteran had hypertension that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).  

With regard to service connection for hypertension on a direct basis, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of hypertension.  In addition, hypertension was not shown to a compensable degree within one year following his discharge from service.  Indeed, at his August 2011 hearing, the Veteran acknowledged that he did not have high blood pressure when he was in service and that he only began receiving treatment for hypertension three or four years previously.  Additionally, at no time did any treating provider relate the Veteran's hypertension to his period of service.   

The Board also notes that the Veteran does not contend, and the evidence does not show, that he was diagnosed with hypertension in service, or that blood pressure readings consistent with a diagnosis of hypertension (140 systolic and 90 diastolic) were noted in service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  Additionally, there is no evidence suggesting the disorder arose during the year following discharge from service.  Indeed, the first objective post-service evidence of a diagnosis of hypertension is in March 2005, which is approximately 33 years after the Veteran's period of service.  As hypertension was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board notes that the Veteran has been diagnosed with hypertension, which is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012).  Service connection based on a continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) (2012) for chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the Veteran has not asserted having hypertension in service, nor has he asserted a continuity of symptomatology after discharge.  Indeed the Veteran reported at his August 2011 hearing that that he had only began receiving treatment for hypertension three or four years previously.  Moreover, the objective evidence of record does not show that the Veteran has continuously had hypertension since discharge from service.  Therefore, the Board finds that service connection for hypertension based on a theory of continuity of symptomatology is not warranted.  

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In the case of such a veteran, service connection for certain disorders will be presumed without a veteran showing a nexus between service and the condition if they manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  The Veteran's service personnel records reveal that his period of active service included service in the Republic of Vietnam, and thus he is afforded the presumption of exposure to herbicide agents during service.  

As noted above, in August 2014, the Board remanded the Veteran's claim to obtain a medical opinion concerning whether the Veteran's hypertension arose during service or is otherwise related to any incident of service, specifically to include in-service exposure to Agent Orange.  In October 2014, the VA examiner stated that hypertension was not included on the list of presumptive conditions associated with Agent Orange exposure and noted the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (Academy 2010 Update) report that there was "limited or suggestive evidence of an association between the exposures of interest and hypertension."  She cited medical literature indicating that hypertension was a very common condition and that in a national survey conducted between 2007 to 2010, more than 7 in 10 Americans over the age of 65 in the general population had this condition.  The examiner also noted that the Veteran's service treatment records did not document the diagnosis or treatment of hypertension in service and that he was first diagnosed and started treatment for hypertension in 2005.  Based on the above, as well as the conclusions of the Academy 2010 Update, the examiner opined that the Veteran's hypertension was "at least as likely as not essential [hypertension] and less likely as not directly due to service and less likely as not due to his conceded in-service exposure to herbicide agents."

In rendering her rationale for why the Veteran's hypertension was not related to in-service herbicide exposure, the October 2014 VA examiner explained that hypertension was not included on the list of presumptive conditions associated with Agent Orange exposure.  She also cited the Academy 2010 Update report that there was "limited or suggestive evidence of an association between the exposures of interest and hypertension."  However, notwithstanding the fact that the Veteran's diagnosed hypertension is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In June 2015, the Board returned the Veteran's claims file to the October 2014 VA examiner to opine regarding whether the Veteran's hypertension is medically related to his in-service exposure to herbicide agents on a direct basis.  In making this assessment, the examiner was asked to address the following factors:  (1) whether the examiner finds the Academy 2010 Update and the national survey of "Prevalence of Hypertension and Controlled Hypertension - United States, 2007-2010," to be persuasive, and if so, why the examiner finds the studies to be persuasive; (2) whether the Veteran experienced any risk factors (i.e., his age at the time of his hypertension diagnosis in 2005) that might be the cause of his hypertension; and (3) whether the Veteran's hypertension has manifested itself in an unusual manner, based on a review of the medical record (including the blood pressure readings) before, during, and after service.

In her October 2015 addendum medical opinion, the examiner opined that the Veteran's hypertension "is at least as likely as not essential [hypertension], and less likely as not due to herbicide exposure in Vietnam."  The examiner opined further "that given his documented risk factors (age, sex, and weight), the etiology is at least as likely as not essential [hypertension].  These factors have been thoroughly studied and are well-established risk factors for the development of [hypertension]."

As her rationale and relevant background information, the examiner referred to page 862 of the Veterans and Agent Orange: Update 2012 and quoted as follows:

Hypertension, typically defined as blood pressure above 140/90 mmHg, affects more than 70 million adult Americans and is a major risk factor for coronary heart disease, myocardial infarction, stroke, and heart and renal failure.  The major quantifiable risk factors for hypertension are well established and include age, race, BMI or percentage of body fat, and diabetes; the strongest conclusions regarding a potential increase in the incidence of hypertension come from studies that have controlled for these risk factors.  The committee responsible for Update 2006 concluded that the available evidence was consistent with the placement of hypertension in the limited or suggestive category.  Additional evidence reviewed in Updates 2008 and 2010 reaffirmed this conclusion.

The examiner continued that the formal description of the "limited or suggestive" category is, and quoted, as follows:

Epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  For example, a well-conducted study with strong findings in accord with less compelling results from studies of populations with similar exposures could constitute such evidence.

The examiner emphasized that "[a] key phrase in this definition is that 'a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.'  Thus, direct causation is not supported."

The examiner also explained that the national survey of "Prevalence of Hypertension and Controlled Hypertension - United States, 2007-2010" "confirms the risk of older age and increased weight, and also shows that hypertension affects more males than females."  She found that this "reflects the established medical concept that essential hypertension is very common among adult Americans."

The examiner opined that the foregoing reports are persuasive in describing state-of-the-art understanding of the potential health effects of Agent Orange, as well as the etiology and prevalence of essential hypertension.

The examiner noted that the June 1968 civilian examination of the Veteran at age 20 documented a single elevated blood pressure reading of 132/96, with a weight of 136 pounds.  "In follow-up, 3-day blood pressure checks were conducted, which did not confirm a diagnosis of [hypertension]."  Service treatment records also "did not document any diagnosis of or visits for [hypertension]."  The September 1972 separation examination recorded a blood pressure of 130/72, and a weight of 145pounds, with a statement that he had no significant medical history.  

The examiner noted that private treatment records document that the Veteran was diagnosed with and started treatment for hypertension in March 2005.  At that time, the Veteran was in his mid-50s and weighed 199 pounds.  Subsequent weights between March 2005 and July 2008 varied from 186 to 203 pounds.  The examiner continued as follows:

Based on a review of the medical record before, during, and after service, no objective documentation exists to suggest that his [hypertension] manifested itself in an unusual manner.  His initial civilian elevated [blood pressure] was likely a spurious reading (e.g., "white coat [hypertension]"), but regardless of the explanation a diagnosis of [hypertension] was not established by the 3-day [blood pressure] checks.  Established risk factors for the development of [hypertension] include advanced age, male sex, and being overweight or obese.  At the time of diagnosis of [hypertension], this male Veteran was older (age in his mid-50s) and had gained weight.

The examiner found that the "Veteran experienced several 'traditional' risk factors, in terms of being male, getting older, and gaining weight."  "The trajectory of measurements (regarding blood pressure) and assessments (regarding diagnosis or lack thereof) is consistent with the development of essential hypertension, and is therefore not unusual."

Thus, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is directly related to in-service exposure to herbicides.  The Board finds the October 2015 VA addendum opinion to be highly probative to the question at hand.  In concluding that the Veteran's hypertension is less likely as not caused by in-service herbicide exposure, the examiner explained that pre-service and service treatment records show no diagnosis or treatment of hypertension, and hypertension was not diagnosed until March 2005.  She further explained that the medical literature does not show direct causation of hypertension from herbicide exposure.  Finally, the examiner found that the Veteran's hypertension was more likely due to traditional risk factors, such as being male, getting older, and gaining weight.  The examiner based her opinion on a review of the Veteran's entire claims file, service and private treatment records, and the medical literature, and provided a reasoned rationale for her opinion.

The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, hypertension falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report symptoms of dizziness, an actual diagnosis of hypertension requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hypertension requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current hypertension is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current hypertension is not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board finds the October 2015 VA medical opinion (which was accompanied by a detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his hypertension.  

In sum, the Board finds that the most competent and probative evidence indicates that hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service, including as due to exposure to herbicides.  Accordingly, service connection for hypertension is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


